Bloodworth, J.
1. The demurrer to the indictment was properly overruled. Davis v. State, 27 Ga. App. 195 (107 S. E. 883) ; French v. State, 4 Ga. App. 462 (61 S. E. 836).
2. “A ground of a motion for a new trial, complaining of the court’s ruling upon the admissibility of specified testimony, which does not state the name of the witness whose testimony was admitted or excluded, is too incomplete to be considered. Hunter v. State, 148 Ga. 566 (97 S. E. 523) ; Adams v. State, 22 Ga. App. 252 (95 S. E. 877), and citations.” Palmer v. State, 28 Ga. App. 567 (112 S. E. 154). Under this ruling special grounds 1 and 2 of the motion for a new trial will not be considered.
3. There is no merit in either special ground 3 or ground 4 of the motion for a new trial.
4. For no reason urged was the admission in evidence of the conditional-sale agreement erroneous.
5. The charge of the court is alleged to be erroneous “because the same was wholly inapplicable to the case, and further because it caused the jury to get the erroneous idea that the prosecutor had parted with the property at the time of the making of the representations,” and because said charge was “harmful and prejudicial to the rights of the defendants.” This ground is too general to be considered by this court. It does not show wherein it is “harmful and prejudicial to the rights of the defendants” or was “wholly inapplicable to the case.” Trammel v. Shirley, 38 Ga. App. 714, Rule 9 (145 S. E. 486), and eases cited; Wade v. Eason, 31 Ga. App. 256 (1) (120 S. E. 440), and cases cited; Webb v. State, 8. Ga. App. 430 (4) (69 S. E. 601).
6. In the absence of appropriate written requests, and in tire light of the facts of .the case and the charge given, the court did not err in failing to give the instructions set forth in special ground 7 of the motion for a new trial.
7. The evidence supports the verdict.

Judgment affirmed.'-


Broyles, O. J., and Luke, J., concur.

H. L. Jackson, J. P. Knight, L. J. Courson, for plaintiff in error.
Henry C. Morgan, solicitor-general, contra.